Citation Nr: 1340964	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an earlier effective date for the compensable evaluation for service-connected prostate cancer.

2.  Entitlement to a rating in excess of 10 percent for service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.  The Board notes there are additional VA treatment records from 2012 available in Virtual VA which have not yet been reviewed by the RO.  However, the Board finds these records from 2012 are not relevant to the question at hand, whether the Veteran was entitled to an effective date for his compensable rating prior to December 2008.  Therefore the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. 20.1304(c).

The issue of increased rating for service-connected prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not file a timely notice of disagreement or new and material evidence within one year and the December 2007 rating decision became final.

2.  It is not factually ascertainable the Veteran's service-connected prostate cancer increased in severity during the one year prior to filing his December 2008 claim for an increased rating.



CONCLUSION OF LAW

The criteria for an effective date prior to December 29, 2008 for the grant of a 10 percent rating for service-connected prostate cancer have not been met.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an earlier effective date for the grant of a compensable 10 percent rating for his service-connected prostate cancer.  The general rule regarding effective dates of awards is the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  The implementing regulations clarify that the effective date will be the date the claim was received or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

With regards to an award of an increased compensation section 5110(b)(2) provides an exception to the general rule and states the effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case the Veteran asserts his 10 percent rating should date back to when he first filed a claim for this issue in October 2006.

In October 2006 the Veteran filed a claim for service connection for prostate cancer.  Service connection was granted in a December 2007 rating decision and a noncompensable rating was assigned.  The Veteran was notified of this decision in a letter dated December 6, 2007.

On December 29, 2008, the VA received a written statement from the Veteran requesting a higher rating.  In subsequent letters the Veteran has clearly expressed he intended this December 2008 writing to be a notice of disagreement with the December 2007 rating decision.  However, as will be discussed, the Board finds this statement was not a timely notice of disagreement.

The written statement in question was not received by the VA until December 29, 2008, more than a year after the Veteran was notified of the rating decision on December 6, 2007.  Because the written statement was filed more than a year after the Veteran was notified of the rating decision this statement is not a timely notice of disagreement.  38 U.S.C.A. § 7105.  

The Board does acknowledge the Veteran himself dated the letter in question as December 3, 2008, within one year of receiving notice of the rating decision.  However, VA regulations provide that a timely notice of disagreement must be filed, that is received by the VA, within one year of the date of the mailing of the rating decision.  Id.  Therefore, even if the Veteran wrote the letter within one year, this letter was not received by the VA prior to December 6, 2008.  

Additionally the Board has considered that VA regulations provide that if a document was postmarked before the expiration of the one-year period it will be considered a timely notice of disagreement.  See id.  However, in this case the claims file does not include the postmarked envelope, or any other evidence the letter was postmarked prior to December 6, 2008, one year after the Veteran was notified of the rating decision.  Accordingly the claims file does not establish this letter was postmarked before the expiration of the one-year period.

Based on the foregoing the Board finds the evidence does not establish the letter received by the VA on December 29, 2008 was a timely notice of disagreement.  The claims file also does not establish the Veteran submitted any new and material evidence within one year of the rating decision.  Because no notice of disagreement or new and material evidence was received by the VA within one year of December 6, 2007, the December 2007 rating decision became final.  See id.; 38 C.F.R. § 20.302.  Therefore, despite the Veteran's clear intention to appeal the December 2007 rating decision, such decision was unfortunately not timely appealed and became final.

Instead, the RO properly treated the Veteran's written statement received by the VA on December 29, 2008 as a new claim for an increased rating.  In a June 2009 rating decision the RO granted a compensable, 10 percent, rating for the Veteran's service connected prostate cancer with an effective date of December 29, 2008, the date his written statement was received.  Because this written statement constituted a new claim, the RO granted the Veteran's increased rating effective the date of claim.

Under the law the earliest possible effective date for the Veteran's current claim would be December 2007, one year prior to the receipt of his increased rating claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board notes the Veteran cannot file a new claim seeking an earlier effective date than an award which has already become final.  Such would be a "freestanding" effective date claim that would undermine the finality of previous decision, and for this reason is not allowed.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Therefore the Veteran's claim insofar as he is seeking an earlier effective date prior to December 2007 is denied.

As will be discussed, the Board also finds an effective date up to one year prior to December 29, 2008 is denied.  The claims file has been carefully reviewed but does not establish a factually ascertainable increase in the severity of the Veteran's prostate cancer occurred in the year prior to the receipt of the claim for increase, between December 2007 and December 2008.  In conjunction with his initial claim for service connection for this condition the Veteran was provided with a VA examination in August 2007.  During the course of the current claim the Veteran was provided with another examination with the same VA examiner in March 2009.  This examiner opined the Veteran did not have any additional treatments for this condition since the 2007 examination.  He described the Veteran had problems with urinary incontinence in the "last several years," however the examiner did not opine any of these symptoms began or increased between December 2007 and December 2008.  Additionally no other medical records are available relating to the Veteran's prostate cancer during this timeframe.  Therefore the Board finds it is not factually ascertainable that his prostate cancer increased in severity during the year prior to filing his current claim in December 2008.  Consequently an effective date earlier than the date of claim is denied.
Based on the foregoing the Board finds the effective date of December 29, 2008 for the Veteran's current 10 percent rating for his prostate cancer was proper.  Although the Veteran intended his written statement filed December 29, 2008 to be a notice of disagreement, this statement was not filed within one year of the December 6, 2007 letter notifying him of the December 2007 rating decision.  Therefore the letter was not a timely notice of disagreement.  Additionally the Veteran did not submit any new and material evidence relating to his prostate cancer within one year of the December 6, 2007 letter.  Because the Veteran did not issue a notice of disagreement or new and material evidence within one year the December 2007 rating decision became final.  The Veteran's December 29, 2008 written statement was instead properly treated as a new claim for an increased rating.  The evidence does not establish it is factually ascertainable that the Veteran's prostate cancer increased in severity in the year prior to filing his current claim for an increased rating.  Accordingly an effective date earlier than December 29, 2008, the date the Veteran's claim was filed, is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in February 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Moreover the letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An effective date earlier than December 29, 2008 for the award of a 10 percent rating for the service-connected prostate cancer is denied.





REMAND

The Board finds further development is required in the Veteran's claim for an increased rating for his service-connected prostate cancer.  In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision is issued, the Veteran or his or her representative must file a timely notice of disagreement (NOD); so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case (SOC); finally, to convey jurisdiction for the Board to hear the case, the Veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

In this case the Veteran did not include a request for an increased rating along with his request for an earlier effective date in his September 2009 written NOD.  Instead the Veteran only asserted his currently assigned 10 percent rating should have been granted back to his initial examination.  As such, the RO properly did not address the Veteran's claim for an increased rating in the March 2010 SOC.

However in a written statement received by the VA in May 2010 the Veteran stated, "Disability being set at 10% for the Prostate Cancer is below what should have been awarded."  Because no special wording is required for a NOD, the Board finds this May 2010 written statement should be considered a NOD on the issue of an increased rating for service-connected prostate cancer.  38 C.F.R. § 20.202.  Additionally because this statement was filed less than one year after the June 2009 rating decision assigned the 10 percent rating, the Board finds this constitutes a timely NOD.  38 C.F.R. § 20.302(a).  

As such, this NOD regarding his claim for increased rating for his service-connected prostate cancer is still pending, and it is it is therefore proper to remand this claim because the Veteran has not yet been provided a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130  (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

The RO should reevaluate the Veteran's claim and provide him and his representative with a statement of the case on the issue of entitlement to a rating in excess of 10 percent for his service-connected prostate cancer.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


